Exhibit 10.2

 

CONSENT AND WAIVER

TO SENIOR SECURED CREDIT AGREEMENT

AND RELEASE OF LIENS

 

CONSENT AND WAIVER, dated as of September 9, 2019 (this “Consent”), to the
Senior Secured Credit Agreement, dated as of May 3, 2019 (as amended,
supplemented, replaced or otherwise modified from time to time, the “Credit
Agreement”), by and among LogicMark, LLC, a Delaware limited liability company
(“Borrower”), each financial institution from time to time party thereto as
lender (each, a “Lender” and collectively, the “Lenders”), and
                         , as administrative agent for the Lenders (in such
capacity, and together with its successors and assigns, the “Administrative
Agent”) and as collateral agent for the Lenders (in such capacity, and together
with its successors and assigns, the “Collateral Agent” and together with the
Administrative Agent, the “ Agents”).

 

WHEREAS, the Borrowers, the Guarantors, the Agents and the Required Lenders wish
to consent to certain actions by the Loan Parties, waive certain Defaults or
Events of Default and modify certain terms and provisions of the Credit
Agreement as hereinafter set forth.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

1. Definitions. All terms used herein that are defined in the Credit Agreement
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

2. Consent, Waiver and Lien Release.

 

(a) Pursuant to the request by the Loan Parties, but subject to satisfaction of
the conditions set forth in Section 4 hereof, and in reliance upon (A) the
representations and warranties of Loan Parties set forth herein and in the
Credit Agreement and (B) the agreements of the Loan Parties set forth herein,
the Agents and the Required Lenders hereby consent to the (i) Disposition of Fit
Pay pursuant to that certain Stock Purchase Agreement, dated as of the date
hereof, by and between Garmin International, Inc. and Nxt-ID, Inc. (the “Fit Pay
Purchase Agreement”), (ii) release of Fit Pay as a Loan Party, as a Guarantor
and as a party to the Guaranty Supplement, the Security Agreement Supplement and
the Intellectual Property Security Agreement, termination of the Fit Pay Joinder
Agreement and Pledge Amendment, and termination of the Collateral Agent’s liens
on the assets of Fit Pay (including the assets of other Loan Parties to be
transferred to Fit Pay as set forth on Schedule 3.9(b) of the Fit Pay Purchase
Agreement), (iii) termination of the pledge of the Equity Interests of Fit Pay
by Nxt-ID, Inc. and (iv) the prepayment in full of the Promissory Note, with a
portion of the proceeds payable by NXT-ID pursuant to the Fit Pay Purchase
Agreement in an amount not to exceed $450,000.

 

(b) The Agents and Required Lenders hereby waive each Event of Default set forth
on Exhibit A hereto (the “Specified Defaults”).

 

 

 

 

(c) The consent and waiver in this Section 2 shall be effective only in this
specific instance and for the specific purpose set forth herein and does not
allow for any other or further departure from the terms and conditions of the
Credit Agreement or any other Loan Document, which terms and conditions shall
continue in full force and effect.

 

(d) Upon the effectiveness of the consent set forth in Section 2(a), immediately
and without any further action by any party, (i) Fit Pay shall be released as a
Loan Party and Guarantor and all Liens on Fit Pay’s assets (including the assets
of other Loan Parties to be transferred to Fit Pay as set forth on Schedule
3.9(b) of the Fit Pay Purchase Agreement) in favor of the Collateral Agent shall
be released and terminated, and (ii) the pledge of Fit Pay’s Equity Interests by
Nxt-ID, Inc. shall be terminated and of no further force and effect, and all
liens on Fit Pay’s Equity Interests in favor of the Collateral Agent shall be
released and terminated. The Lenders and the Agents hereby consent to the filing
of UCC-3 termination statements and any necessary or appropriate documents
evidencing the terminations and releases in this Section 2(d) by the Loan
Parties or their designees (including, without limitation, the purchaser under
the Fit Pay Purchase Agreement and/or its counsel), in each case, in the form
approved by the Agents. The Lenders and the Agents, at the sole cost of the Loan
Parties, agree to promptly do all things, presently or in the future, which may
be reasonably requested by the Loan Parties, the Loan Parties’ designees or
their respective counsel to effect and evidence the foregoing, including,
without limitation, the execution and delivery of UCC-3 termination statements
and other documents reasonably requested to effectuate the releases provided for
herein, in each case, without any recourse to the Agents and the Lenders and
without any representation or warranty by the Agents and the Lenders,

 

3. Representations and Warranties.

 

(a) Each Loan Party hereby represents and warrants to the Agents and the Lenders
as follows:

 

(i) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated and to execute this Consent and
deliver each Loan Document to which it is a party, and to consummate the
transactions contemplated hereby and by the Credit Agreement, and (iii) is duly
qualified to do business and is in good standing in each jurisdiction in which
the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except (solely
for the purposes of this subclause (iii)) where the failure to be so qualified
and in good standing could reasonably be expected to have a Material Adverse
Effect.

 

2

 

 

(ii) Authorization; Etc. The execution, delivery and performance of this Consent
by the Loan Parties, and the performance of the Credit Agreement, (i) have been
duly authorized by all necessary action, (ii) do not and will not contravene (A)
any of its Organization Documents, (B) any applicable material law) or (C) any
material Contractual Obligation binding on or otherwise affecting it or any of
its properties, (iii) do not and will not result in or require the creation of
any Lien (other than pursuant to any Loan Document) upon or with respect to any
of its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties, except, in the case of clause (iv), to the extent where
such contravention, default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal could not reasonably be expected to have a Material
Adverse Effect.

 

(iii) Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
this Consent or any other Loan Document to which it is or will be a party.

 

(b) Representations and Warranties; No Event of Default. The Loan Parties hereby
represent and warrant to the Agents and the Lenders that the representations and
warranties herein, in Article V of the Credit Agreement and in each other Loan
Document, certificate or other writing delivered by or on behalf of the Loan
Parties to any Agent or any Lender pursuant to the Credit Agreement or any other
Loan Document on or prior to the Consent Effective Date are true and correct in
all material respects (except that such materiality qualifier shall not be
applied to any representations or warranties that already are qualified or
modified as to “materiality” or “Material Adverse Effect” in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of the Consent Effective Date as though
made on and as of such date (unless such representations or warranties are
stated to relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (except that such
materiality qualifier shall not be applied to any representations or warranties
that already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of such
earlier date), and, other than the Specified Defaults, no Default or Event of
Default has occurred and is continuing as of the Consent Effective Date or would
result from this Consent becoming effective in accordance with its terms

 

4. Conditions to Effectiveness. This Consent shall become effective only upon
satisfaction of the following conditions precedent (the first date upon which
all such conditions shall have been satisfied or waived being herein called the
“Consent Effective Date”):

 

(a) The Agents shall have received this Consent, duly executed by the Loan
Parties, each Agent and the Required Lenders.

 

(b) The Borrowers shall have paid on or before the Consent Effective Date all
fees, costs and expenses then payable pursuant to Section 10.04, including,
without limitation, the reasonable fees and expenses of Schulte Roth & Zabel
LLP, counsel to the Agents.

 

(c) The Administrative Agent shall have received a prepayment of the Term Loan
in the principal amount of $1,987,218.83 together with the Prepayment Premium in
the amount of $139,105.32 and accrued interest thereon in the amount of
$6,482.80 from the proceeds of the Disposition of Fit Pay pursuant to the Fit
Pay Purchase Agreement.

 

3

 

 

5. Continued Effectiveness of the Credit Agreement and Other Loan Documents.
Except as specifically set forth herein and after giving effect to the consents,
waivers and releases provided herein, each Loan Party hereby (i) acknowledges
and consents to this Consent, (ii) confirms and agrees that the Credit Agreement
and each other Loan Document to which it is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects except that on and after the Consent Effective Date all references in
any such Loan Document to “the Credit Agreement”, the “Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended or modified by this
Consent, and (iii) confirms and agrees that to the extent that any such Loan
Document purports to assign or pledge to the Collateral Agent for the benefit of
the Agents and the Lenders, or to grant to the Collateral Agent for the benefit
of the Agents and the Lenders a security interest in or Lien on, any Collateral
as security for the Obligations of the Loan Parties from time to time existing
in respect of the Credit Agreement (as amended hereby) and the other Loan
Documents, such pledge, assignment and/or grant of the security interest or Lien
is hereby ratified and confirmed in all respects. This Consent does not and
shall not affect any of the obligations of the remaining Loan Parties, other
than as expressly provided herein, including, without limitation, the remaining
Loan Parties’ obligations to repay the Loans in accordance with the terms of
Credit Agreement, or the obligations of the remaining Loan Parties under any
Loan Document to which they are a party, all of which obligations shall remain
in full force and effect. Except as expressly provided herein, the execution,
delivery and effectiveness of this Consent shall not operate as a waiver of any
right, power or remedy of the Agents or any Lender under the Credit Agreement or
any other Loan Document, nor constitute a waiver of any provision of the Credit
Agreement or any other Loan Document.

 

6. Release. Each Loan Party hereby acknowledges and agrees that: (a) neither it
nor any of its Affiliates has any claim or cause of action against any Agent or
any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) under the Credit Agreement and the
other Loan Documents and (b) each Agent and each Lender has heretofore properly
performed and satisfied in a timely manner all of its obligations to such Loan
Party and its Affiliates under the Credit Agreement and the other Loan
Documents. Notwithstanding the foregoing, the Agents and the Lenders wish (and
each Loan Party agrees) to eliminate any possibility that any past conditions,
acts, omissions, events or circumstances would impair or otherwise adversely
affect any of the Agents’ and the Lenders’ rights, interests, security and/or
remedies under the Credit Agreement and the other Loan Documents. Accordingly,
for and in consideration of the agreements contained in this Consent and other
good and valuable consideration, each Loan Party (for itself and its Affiliates
and the successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the “Released Parties”) from any and all
debts, claims, obligations, damages, costs, attorneys’ fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done on or prior to the Consent
Effective Date and arising out of, connected with or related in any way to this
Consent, the Credit Agreement or any other Loan Document, or any act, event or
transaction related or attendant thereto, or the agreements of any Agent or any
Lender contained therein, or the possession, use, operation or control of any of
the assets of each Loan Party, or the making of any Term Loans, or the
management of such Term Loans or the Collateral, in each case, on or prior to
the Consent Effective Date.

 

4

 

 

As to each and every claim released hereunder, each Loan Party hereby represents
that it has received the advice of legal counsel with regard to the releases
contained herein, and having been so advised, specifically waives the benefit of
the provisions of Section 1542 of the Civil Code of California which provides as
follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

As to each and every claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.

 

Each Loan Party acknowledges that it may hereafter discover facts different from
or in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agrees that this instrument shall be
and remain effective in all respects notwithstanding any such differences or
additional facts. Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

Each Loan Party, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of the Released Parties
above that it will not sue (at law, in equity, in any regulatory proceeding or
otherwise) the Released Parties on the basis of any claim released, remised and
discharged by such Person pursuant to this Section 6. Each Loan Party further
agrees that it shall not dispute the validity or enforceability of the Credit
Agreement or any of the other Loan Documents or any of its obligations
thereunder, or the validity, priority, enforceability or the extent of
Collateral Agent’s Lien on any item of Collateral under the Credit Agreement or
the other Loan Documents. If any Loan Party or any of its respective successors,
assigns, or officers, directors, employees, agents and attorneys, or any Person
acting for or on behalf of, or claiming through it violate the foregoing
covenant, such Person, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as the
Released Parties may sustain as a result of such violation, all reasonable
attorneys’ fees and costs incurred by the Released Parties as a result of such
violation.

 

5

 

 

7. Miscellaneous.

 

(a) This Consent may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Consent by facsimile or
electronic mail shall be equally effective as delivery of an original executed
counterpart of this Consent.

 

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Consent for any other
purpose.

 

(c) This Consent shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

(d) Each Loan Party hereby acknowledges and agrees that this Consent constitutes
a “Loan Document” under the Credit Agreement. Accordingly, it shall be an Event
of Default under the Credit Agreement if (i) any representation or warranty made
by a Loan Party under or in connection with this Consent shall have been untrue,
false or misleading in any material respect when made, or (ii) any Loan Party
shall fail to perform or observe any term, covenant or agreement contained in
this Consent.

 

(e) Any provision of this Consent that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

(f) The Borrowers will pay on demand all reasonable fees, costs and expenses of
the Agents and the Lenders party to this Consent in connection with the
preparation, execution and delivery of this Consent or otherwise payable under
the Credit Agreement, including, without limitation, reasonable fees,
disbursements and other charges of counsel to the Agents and the Lenders party
to this Consent.

 

[remainder of page intentionally left blank]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be executed
and delivered as of the date set forth on the first page hereof.

 

  LogicMark, LLC, as Borrower           By: /s/ Gino Pereira     Name:  Gino
Pereira     Title: Manager           NXT-ID, Inc., as a Guarantor           By:
/s/ Gino Pereira     Name: Gino Pereira     Title: CEO           3D-ID, LLC, as
a Guarantor           By: /s/ Gino Pereira     Name: Gino Pereira     Title:
Manager           FIT PAY, INC., as a Guarantor           By: /s/ Gino Pereira  
  Name: Gino Pereira     Title: Director

 

[Consent to Credit Agreement]

 

 

 

 

  ADMINISTRATIVE AGENT AND COLLATERAL AGENT:      
                                         By: /s/
                                     Name:                                     
Title:                                 

 

[Consent to Credit Agreement]

 

 

 

 

  LENDER:                                                By: /s/
                                     Name:                                      
Title:               

 

[Consent to Credit Agreement]

 

 

 

 

EXHIBIT A

 

SPECIFIED DEFAULTS

 

Failure to pay principal and interest when due pursuant to the Promissory Note.

 

 

 



 

